Kirby, J., (after stating the facts). The uncontradicted testimony shows that appellants were to pay rent from month to month, and, if theirs was a tenancy by the month, it was necessary, in the absence of an agreement between the parties for a different time, that appellants should have thirty days’ written notice to terminate it, the notice ending with a monthly period. Stewart v. Morrell, 65 Ark. 471; Frizzell v. Duffer, 58 Ark. 612. The testimony is in conflict as to whether or not a shorter time was agreed upon for the giving of notice, the appellee and its grantor claiming that it was agreed between the parties that they should have fifteen days’ notice, which was given, and the appellants contending that they were entitled under the agreement to six months’ notice. If it was a tenancy by the month, as it appears to have been, it devolved upon the appellee to show that it had been terminated by the notice for the length of time notice was agreed to be given by its grantor, or, in the absence of such agreement, for the length of time required by law before the bringing of suit, and, there being such conflict in the testimony, the court erred in directing a verdict. The judgment is reversed, and the cause remanded for a new trial.